Case 9:20-bk-11208-MB         Doc 132 Filed 11/04/20 Entered 11/04/20 21:38:56   Desc
                               Main Document    Page 1 of 11


 1    CHRISTOPHER E. PRINCE (SBN 183553)
       cprince@lesnickprince.com
 2    MATTHEW A. LESNICK (SBN 177594)
 3     matt@lesnickprince.com
      DEBRA E. CARDARELLI (SBN 272087)
 4     dcardarelli@lesnickprince.com
      LESNICK PRINCE & PAPPAS LLP
 5    315 W. Ninth Street, Suite 705
      Los Angeles, CA 90015
 6    Telephone: (213) 493-6496
 7    Facsimile: (213) 493-6596

 8    Proposed Attorneys for Debtor in Possession
      Figueroa Mountain Brewing, LLC
 9

10                              UNITED STATES BANKRUPTCY COURT
11                                CENTRAL DISTRICT OF CALIFORNIA
12                                       NORTHERN DIVISION
13

14    In re:                                            Case No. 9:20-bk-11208-MB
15                                                      Chapter 11
16    FIGUEROA MOUNTAIN BREWING, LLC,                   DEBTOR’S INITIAL STATUS
17                                                      REPORT

18
                              Debtor in Possession.     Date: November 18, 2020
19                                                      Time: 1:30 PM
                                                        Place:
20                                                      Courtroom 201 (ZoomGov)
21                                                      1415 State Street
                                                        Santa Barbara, CA 93101
22

23

24             In accordance with the Court’s “Order Setting Scheduling and Case Management

25   Conference,” [Docket No. 10], Figueroa Mountain Brewing, LLC, the debtor and debtor in

26   possession in the above-captioned bankruptcy case (the “Debtor”) submits the following

27   Initial Status Report:

28
Case 9:20-bk-11208-MB         Doc 132 Filed 11/04/20 Entered 11/04/20 21:38:56          Desc
                               Main Document    Page 2 of 11


 1
           Description of Business Operations and Principal Assets and Liabilities
 2
            The nature of the Debtor’s business is set forth in more detail in the Declaration of
 3
     Jaime Dietenhofer in Support of First Day Motions [Dkt. No. 2]. Briefly, the Debtor is a
 4
     craft beer manufacturer that sells primarily to distributors (wholesale customers) but also
 5
     sells beer at retail to consumers through four “taprooms.” The Debtor’s primary assets
 6
     are its beer manufacturing equipment, inventory, accounts receivable, distributor
 7
     relationships, intellectual property, brand and goodwill. It’s primary liabilities are unpaid
 8
     tax liabilities to various government entities, secured debt to Montecito Bank & Trust
 9
     (“MBT”) and a disputed debt to White Winston Select Asset Funds.
10
                       Questions set forth in the Court’s Scheduling Order
11
                   (1) What precipitated the filing of this case?
12
            The facts leading to the Debtor’s bankruptcy filing are detailed extensively in the
13
     Dietenhofer declaration [Dkt. No. 2]. Summarizing those facts, the Debtor’s financial
14
     problems initially arose when the Debtor embarked on a significant expansion of its beer
15
     manufacturing capacity, and the expansion took longer and cost more than expected.
16
     Starved for cash, the Debtor sought financing from White Winston which pursued a “loan
17
     to own” strategy rather than a genuine financing arrangement. This put the Debtor in a
18
     downward spiral where it could never purchase sufficient raw materials to produce beer
19
     to satisfy orders from its distributors.
20
            (2)    What does the debtor hope to accomplish in this case?
21
            The Debtor has three main goals: (1) to normalize operations, likely with the
22
     assistance of DIP financing, so that it can generate positive cash flow; (2) to obtain
23
     outside investment to allow for an exit from bankruptcy which would permit; (3) a
24
     restructuring of debt.
25
            (3)    What are the principal business and financial problems facing the Debtor
26
     and how does the debtor intend to address these problems?
27

28

                                                    2
Case 9:20-bk-11208-MB      Doc 132 Filed 11/04/20 Entered 11/04/20 21:38:56             Desc
                            Main Document    Page 3 of 11


 1
            The Debtor’s principal business and financial problems relate to a lack of cash to
 2
     make certain obvious capital improvements and to purchase sufficient raw materials to
 3
     reach a profitable level of production capacity. Breweries have high fixed costs and low
 4
     marginal costs. On a per-unit basis, beer ingredients are relatively cheap. The raw
 5
     ingredients for a single 16-oz. pint of beer (water, yeast, malt, hops) are roughly $2. At
 6
     retail in a taproom, that same beer sells for $6 or more. Given this basic cost structure, a
 7
     brewery’s profitability is highly dependent on its ability to generate sales near to its
 8
     production capacity. To date, the Debtor has never had sufficient working capital to
 9
     reach its potential break-even point. The Debtor intends to reach that point through
10
     some combination of cost-cutting and DIP financing.
11
            (4) What are the main legal disputes facing the debtor and likely to be
12
     encountered during this case, and how does the debtor recommend that these disputes
13
     be resolved?
14
            The Debtor’s primary legal dispute is with White Winston. The Debtor expects
15
     that the dispute must be resolved through some combination of contested matters (for
16
     interim issues) and an adversary proceeding for final rulings on, for example, the amount
17
     of White Winston’s claim and the extent of its liens.
18
            (5) What is the debtor’s estimate regarding timing for confirmation of a plan?
19
            The timing of the Debtor’s plan is dependent on several factors currently
20
     undecided. As described below, the Debtor is presently a Subchapter V small business
21
     debtor, but the case may be converted to a standard chapter 11 case. The Debtor has
22
     not yet determined whether it will seek to propose a plan of reorganization or whether it
23
     will seek to sell assets under Section 363 and propose a liquidating plan.
24
            (6) Is the debtor a "health care business" as defined in 11 U.S.C. § 101(27A)?
25
            No.
26
            (7) Is the debtor a small business debtor as defined in 11 U.S.C. § 101(51D)?
27

28

                                                    3
Case 9:20-bk-11208-MB      Doc 132 Filed 11/04/20 Entered 11/04/20 21:38:56            Desc
                            Main Document    Page 4 of 11


 1
            As the Debtor informed the Court at the hearing on its First Day Motions, the
 2
     Debtor had a good faith basis to believe that, after subtracting out debts owed to insiders
 3
     and other non-qualifying obligations under § 1182, it would qualify for Subchapter V.
 4
     However, as the Debtor informed the Court, it was possible that the Debtor might have
 5
     too much debt to be eligible for Subchapter V and that, if the qualifying debt was too
 6
     high, the Debtor would voluntarily withdraw its Subchapter V designation.
 7
            The Debtor has obtained an extension of time to file its Schedules. [Order, Dkt.
 8
     No. 9.] Despite this, White Winston has filed a motion to strike the Debtor’s Subchapter
 9
     V designation in advance of the preparation of the Schedules [Dkt. No. 103]. That
10
     motion is scheduled to be heard on November 18, 2020.
11
            (8) Is this case a single asset real estate case as contemplated in 11 U.S.C. §
12
     101(51B)?
13
            No.
14
            (9) Has the debtor complied with all of its duties under 11 U.S.C. §§ 521, 1106,
15
     1107, and (if applicable) 1116, F.R.B.P. 1007 and all applicable guidelines of the Office
16
     of the United States Trustee?
17
                   The Debtor has submitted a creditor matrix but has been granted an
18
     extension of time to file its schedules and statement of financial affairs. The Debtor has
19
     submitted its 7-day package to the US Trustee’s office and has sat for its Initial Debtor
20
     Interview. The early meeting of creditors was scheduled for November 5, 2020, but has
21
     been continued to November 19, 2020 at 10:00 a.m.
22
            (10) Do any parties claim an interest in cash collateral of the debtor? Is the debtor
23
     using cash that any party claims as its cash collateral, and if so, on what date did the
24
     debtor obtain an order authorizing the use of such cash or the consent of the party?
25
            The interest of parties in the Debtor’s cash collateral and court authorization for
26
     use of it has been before the Court on multiple occasions. The Debtor is currently using
27
     cash collateral under an Order dated October 20, 2020 [Dkt. No. 95].
28

                                                   4
Case 9:20-bk-11208-MB      Doc 132 Filed 11/04/20 Entered 11/04/20 21:38:56            Desc
                            Main Document    Page 5 of 11


 1
                                    Retention of Professionals
 2
            Lesnick Prince & Pappas LLP (“LPP” )is the proposed general bankruptcy counsel
 3
     for the Debtor. The Debtor cannot estimate LPP’s expected compensation because the
 4
     nature and complexity of the case is too uncertain at this point. The estimated actual
 5
     amount billed to date is $75,000.
 6
                                         Financial Information
 7
            The Debtor has filed several cash flow projections in connection with its Cash
 8
     Collateral disputes with White Winston. The most recent was filed as Exhibit C to the
 9
     Second Supplemental Declaration of Jen Pommier [Dkt. No. 107]. A copy is attached to
10
     this Status Report for convenience.
11
                                           Claims Bar Date
12
            The Debtor would propose a bar of 90 days from the date of the initial status
13
     conference.
14
                                 Executory Leases and Contracts
15
            The Debtor has not prepared its schedules, but preliminarily, it believes that its
16
     primary leases and contracts are the real estate leases for its brewery and taprooms and
17
     its distribution contracts. At present, the Debtor intends to assume them.
18
                                            Sale of Assets
19
            At present, the Debtor believes that its assets are most valuable packaged as a
20
     single going concern. The Debtor has not yet determined whether it would be most
21
     advantageous to parties in interest to sell substantially all its assets under Section 363 or
22
     to restructure under a chapter 11 plan of reorganization.
23

24

25

26

27

28

                                                   5
Case 9:20-bk-11208-MB     Doc 132 Filed 11/04/20 Entered 11/04/20 21:38:56            Desc
                           Main Document    Page 6 of 11


 1
                                 Plan and Disclosure Statement
 2
            As described above, it is not clear whether the Debtor will proceed under
 3
     Subchapter V and whether the Debtor will pursue a sale of assets under Section 363 or
 4
     a chapter 11 plan of reorganization. Accordingly, the Debtor does not have a specific
 5
     timeline for filing a proposed plan (and, if applicable, a proposed disclosure statement).
 6
     DATED: November 4, 2020                             LESNICK PRINCE & PAPPAS, LLP
 7

 8
                                               By:       /s/ Christopher E. Prince
 9                                                       Christopher E. Prince
                                                         Proposed Counsel for
10
                                                         Debtor in Possession
11                                                       Figueroa Mountain Brewing, LLC

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     6
                                                     CaseWEEK
                                                          9:20-bk-11208-MB
                                                              NUMBER                        (ACTUAL)          (ACTUAL)      Doc 132
                                                                                                                                107 Filed 11/04/20
                                                                                                                                (ACTUAL)  10/29/20 Entered 11/04/20
                                                                                                                                                           10/29/20 21:38:56
                                                                                                                                                                    13:12:52                                                                                                                           Desc
                                                                                                                             Main Document    Page 7
                                                                                                                                                   8 of 11
                                                                                        Week Begins On
                                                                                         Petition Date           2                 3                4                 5                 6                  7                  8                 9                 10                 11                 12                 13                 14
                                                                                          (10.5.2020)

FMB CASH NEEDS                                              WEEK ENDING
                                                                                        10.11.20          10.18.20          10.25.20          11.01.20          11.08.20          11.15.20           11.22.20           11.29.20          12.06.20          12.13.20              12.20.20           12.27.20           01.03.21           01.10.20
ASSUMPTIONS




BBLs to Non‐Debtor Taprooms at $270/BBL                                                         20 BLS            20 BLS            20 BLS           20 BLS            20 BLS            20 BLS             20 BLS             20 BLS            20 BLS            20 BLS              20 BLS             20 BLS             20 BLS             20 BLS
BBLs to Pacific Beverage Company (PBC) at $270/BBL                                             225 BLS           200 BLS           300 BLS          275 BLS           225 BLS           225 BLS            250 BLS            200 BLS           225 BLS           250 BLS             200 BLS            225 BLS            225 BLS            225 BLS
BBLs to other distributors at $270/BBL                                                           0 BLS           108 BLS            16 BLS          100 BLS            20 BLS           100 BLS            100 BLS             20 BLS            20 BLS           100 BLS              20 BLS            100 BLS             20 BLS            100 BLS
BBLs to Chihuahua (contract brewing)                                                             0 BLS             0 BLS           100 BLS            0 BLS           100 BLS             0 BLS            100 BLS              0 BLS           100 BLS             0 BLS             100 BLS              0 BLS            100 BLS              0 BLS
BBLs Supplied to Taprooms (Retail)                                                              30 BLS            30 BLS            30 BLS           30 BLS            30 BLS            30 BLS             30 BLS             30 BLS            30 BLS            30 BLS              30 BLS             30 BLS             30 BLS             30 BLS
Total BBLs Wholesale                                                                        275 BLS           358 BLS           466 BLS           425 BLS           395 BLS           375 BLS            500 BLS            270 BLS           395 BLS           400 BLS            370 BLS            375 BLS            395 BLS            375 BLS


Wholesale Sales to Non‐debtor Taprooms ‐ Net 7          $                         ‐     $    3,800.00     $ 3,900.00 $ 5,392.80 $ 5,400.00 $ 5,400.00                             $ 5,400.00 $ 5,400.00                 $ 5,400.00 $ 5,400.00               $ 5,400.00 $ 5,400.00                $      5,400.00    $      5,400.00    $      5,400.00
Distributor Sales ‐ Net 30                              $                         ‐     $   13,716.64     $ 1,785.00 $ 12,966.88 $ 27,000.00 $ 5,400.00                           $ 27,000.00 $ 27,000.00               $ 5,400.00 $ 5,400.00               $ 27,000.00 $ 5,400.00               $     27,000.00    $      5,400.00    $     27,000.00
Distributor Sales ‐ Net 7                               $                         ‐     $   57,382.73     $ 59,600.71 $ 45,536.13 $ 74,250.00 $ 60,750.00                         $ 60,750.00 $ 67,500.00               $ 54,000.00 $ 60,750.00             $ 67,500.00 $ 54,000.00              $     60,750.00    $     60,750.00    $     60,750.00
Contract Brewing Sales ‐ Net 30                         $                         ‐     $         ‐       $       ‐   $       ‐   $       ‐   $ 8,200.00                          $       ‐   $ 8,200.00                $       ‐   $ 8,200.00              $       ‐   $ 8,200.00               $           ‐      $      8,200.00    $           ‐
Wholesale Beer Sales to FMB Taprooms                    $                         ‐     $   17,612.50     $ 11,958.90 $ 11,354.40 $ 8,100.00 $ 8,100.00                           $ 8,100.00 $ 8,100.00                 $ 8,100.00 $ 8,100.00               $ 8,100.00 $ 8,100.00                $      8,100.00    $      8,100.00    $      8,100.00
Retail Sales at Taprooms                                                                $   91,446.66     $ 72,498.27 $ 85,048.20 $ 90,000.00 $ 90,000.00                         $ 90,000.00 $ 90,000.00               $ 90,000.00 $ 90,000.00             $ 90,000.00 $ 90,000.00              $     80,000.00    $     80,000.00    $     90,000.00
TOTAL                                                   $                         ‐     $183,958.53       $149,742.88       $160,298.41       $204,750.00       $177,850.00       $191,250.00        $206,200.00        $162,900.00       $177,850.00       $198,000.00       $ 171,100.00       $ 181,250.00 $          167,850.00    $ 191,250.00

MERCHANTS FUNDS HELD BY I3                              $                         ‐                                                           $             ‐   $         ‐       $           ‐      $           ‐      $         ‐       $         ‐       $          ‐      $              ‐   $              ‐   $              ‐   $              ‐
FUNDS FROM INSURANCE                                                                                                                                            $    79,000.00                                                            $    75,000.00
ACCOUNT BALANCE Start of Week                           $                   128,378.78 $     128,378.78   $    215,512.71   $    296,520.10 $     343,690.78    $   363,882.18    $   301,119.92     $   299,575.21     $   199,096.25    $   261,901.25    $   152,971.25    $     199,100.39   $     128,055.39   $     157,426.39   $      (7,641.11)
CASH FROM RECEIVABLES ‐ NET 7 Less credits              $                          ‐   $            ‐     $           ‐                     $      59,400.00    $    84,037.50    $    71,212.50     $    71,212.50     $    77,625.00    $    64,800.00    $    71,212.50    $      77,625.00   $      64,800.00   $      71,212.50   $      71,212.50
CASH FROM RECEIVABLE ‐ NET 30 Less credits              $                          ‐   $       2,603.60   $     20,094.16   $    145,986.32 $      32,000.00    $    23,716.64    $     1,695.75     $    12,318.54     $    25,650.00    $    12,920.00    $    25,650.00    $      33,440.00   $       5,130.00   $      12,920.00   $      25,650.00     * expected money due to
CASH FROM MERCHANT SERVICES                                                            $      84,530.33   $     92,901.97   $     84,552.58 $      85,500.00    $    85,500.00    $    85,500.00     $    85,500.00     $    85,500.00    $    85,500.00    $    85,500.00    $      85,500.00   $      76,000.00   $      76,000.00   $      85,500.00       outstanding balances
CASH BALANCE End of Week BEFORE EXPENSES                                               $     215,512.71   $    328,508.84   $    527,059.00 $     520,590.78    $   636,136.32    $   459,528.17     $   468,606.25     $   387,871.25    $   500,121.25    $   335,333.75    $     395,665.39   $     273,985.39   $     317,558.89   $     174,721.39
EXPENSES (from Expense Detail)                                                         $            ‐     $     31,988.74   $    183,368.22 $     156,708.60    $   335,016.40    $   159,952.96     $   269,510.00     $   125,970.00    $   347,150.00    $   136,233.36    $     267,610.00   $     116,559.00   $     325,200.00   $     178,463.65
NET CASH AFTER EXPENSES                                                                 $ 215,512.71 $ 296,520.10 $ 343,690.78 $ 363,882.18 $ 301,119.92 $ 299,575.21 $ 199,096.25 $ 261,901.25 $ 152,971.25 $ 199,100.39 $ 128,055.39 $                                                              157,426.39 $         (7,641.11) $       (3,742.26)

CASH ON HAND                                            $                     4,422.88 $       4,422.88 $        4,422.88 $        4,422.88 $       4,422.88 $        4,422.88 $        4,422.88 $         4,422.88 $         4,422.88 $        4,422.88 $        4,422.88 $          4,422.88 $         4,422.88 $         4,422.88 $         4,422.88
Cash on Petition Date                                   $                  132,801.66

EXPENSES

 DISTRIBUTION
     LABOR                                                                              $             ‐   $             ‐   $     50,000.00 $               ‐   $    50,000.00 $                ‐    $    50,000.00 $                 ‐   $    50,000.00 $                ‐   $      50,000.00 $                ‐   $      50,000.00 $                ‐
        PAYROLL                                        PAYROLL                          $             ‐   $             ‐   $    50,000.00                      $    50,000.00                       $    50,000.00                       $    50,000.00                      $      50,000.00 $                ‐   $      50,000.00
      RENTS                                                                             $             ‐   $             ‐   $             ‐   $             ‐   $    37,400.00 $                ‐    $             ‐    $             ‐   $    37,400.00 $                ‐   $              ‐   $              ‐   $      37,400.00 $                ‐
        71‐73                                          RENT                             $             ‐                                                         $    23,000.00                                                            $    23,000.00                                                            $      23,000.00
        Harry Poor                                     RENT                             $             ‐                                                         $     7,900.00                                                            $     7,900.00                                                            $       7,900.00
        DISTRIBUTION‐Ladera                            RENT                             $             ‐                                                         $     6,500.00                                                            $     6,500.00                                                            $       6,500.00
      KEGS                                                                              $             ‐   $      3,700.00 $        3,700.00 $      12,000.00 $        5,000.00 $                ‐    $             ‐    $    12,000.00 $                ‐   $             ‐   $              ‐   $      12,000.00 $                ‐   $              ‐
        DISTRIBUTION‐Microstar                         KEGS                             $             ‐   $     3,700.00 $        3,700.00 $       12,000.00 $        5,000.00 $                ‐    $             ‐    $    12,000.00 $                ‐   $             ‐   $              ‐   $      12,000.00
      RAW MATERIALS                                                                     $             ‐   $     20,246.69 $       49,658.80 $      72,300.00 $       46,500.00 $       66,500.00 $        46,500.00 $        66,500.00 $       71,500.00 $       47,300.00 $         66,500.00 $        46,500.00 $        66,500.00 $        66,500.00
        Raw Materials Total                            RAW MATERIALS                    $             ‐   $    17,246.69 $       48,158.80 $       70,000.00 $       45,000.00 $       65,000.00 $        45,000.00 $        65,000.00 $       70,000.00 $       45,000.00 $         65,000.00 $        45,000.00 $        65,000.00 $        65,000.00
        DISTRIBUTION‐Tognazinni                        CO2 FOR BEER MANUFACTURE         $             ‐   $     3,000.00 $        1,500.00 $        1,500.00 $        1,500.00 $        1,500.00 $         1,500.00 $         1,500.00 $        1,500.00 $        1,500.00 $          1,500.00 $         1,500.00 $         1,500.00 $         1,500.00
        DISTRIBUTION‐ECOLAB                            CHEMICAL                         $             ‐                                       $       800.00                                                                                             $          800.00
      INSURANCE                                                                         $             ‐   $             ‐   $             ‐   $    25,000.00 $                ‐   $     3,500.00 $        28,000.00 $                 ‐   $             ‐   $    28,500.00 $          3,000.00 $                ‐   $              ‐   $      28,500.00
        HEALTH INSURANCE‐PRODUCTIONS                   HEALTH INSURANCE                 $             ‐                                       $    25,000.00                                         $    25,000.00                                         $    25,000.00                                                             $      25,000.00
        Preferred Ins W/C                              INSURANCE                        $             ‐                                                                           $     3,500.00                                                            $     3,500.00                                                             $       3,500.00
        Hanover Insurance                              GENERAL LIABILITY                $             ‐                                                                                              $     3,000.00                                                           $       3,000.00
      UTILITIES                                                                         $             ‐   $             ‐   $             ‐   $             ‐   $     6,700.00 $        2,688.36 $                 ‐    $             ‐   $     6,700.00 $        2,688.36 $          2,200.00 $                ‐   $       6,700.00 $         2,688.36
        Comcast ‐45                                    UTILITIES                        $             ‐                                                                           $         503.96                                                          $       503.96                                                             $           503.96
        Comcast ‐85                                    UTILITIES                        $             ‐                                                                           $         227.09                                                          $       227.09                                                             $           227.09
        Comcast 71‐73                                  UTILITIES                        $             ‐                                                                           $         160.15                                                          $       160.15                                                             $           160.15
        Edison                                         UTILITIES                        $             ‐                                                         $     2,200.00                                                            $     2,200.00                      $       2,200.00                      $       2,200.00
        PG&E 45 Industrial                             ELECTRICITY                      $             ‐
        VIP Monthly                                    SALES AND MARKETING SOFTWARE     $             ‐                                                                           $     1,797.16                                                            $     1,797.16                                                             $       1,797.16
        Sol Cal Gas                                    GAS FOR DELIVERY                 $             ‐                                                         $     4,500.00                                                            $     4,500.00                                                            $       4,500.00
      OTHER                                                                             $             ‐   $             ‐   $      2,204.53 $      12,498.60 $        9,756.40 $       32,654.60 $         8,800.00 $        11,760.00 $       14,190.00 $       11,799.00 $         28,200.00 $        10,799.00 $        15,190.00 $        21,450.00
    BOE Manufacture                                    BEER/TTB MANUFACTURER TAXES      $             ‐                                       $     3,924.60 $        3,956.40 $        4,854.60                        $     4,960.00 $        5,390.00 $        3,999.00                       $       3,999.00 $         5,390.00 $         4,650.00
    Chemsearch /Water Testing                          WATER TESTING                    $             ‐                                                                                          $             600.00
    City of Buellton Current Bill                      WATER BILL                       $             ‐                                                                        $        9,000.00                                                                              $       9,000.00                                       $        10,000.00
    Silva's                                            DIESEL FOR GENERATOR             $             ‐   $             ‐   $     2,004.53 $        2,800.00 $        2,800.00 $        2,800.00 $         2,800.00 $         2,800.00 $        2,800.00 $        2,800.00    $       2,800.00   $       2,800.00 $         2,800.00 $         2,800.00
    Preventative Maintenance                           R&M                              $             ‐                                                                                          $         1,000.00 $         1,000.00 $        1,000.00 $        1,000.00    $       1,000.00   $       1,000.00 $         1,000.00 $         1,000.00
    Shell                                              GAS FOR DELIVERY                 $             ‐   $             ‐   $       200.00 $            200.00 $        200.00 $          200.00 $           200.00 $           200.00 $          200.00 $          200.00    $         200.00   $         200.00 $           200.00 $           200.00
    Quinn Rental                                       GENERATOR RENTAL                 $             ‐                                                                        $       11,000.00                                                                              $      11,000.00
    Freight                                            Freight                                                                                $       800.00 $          800.00 $          800.00 $           800.00 $           800.00 $          800.00 $          800.00    $         800.00   $         800.00 $           800.00 $           800.00
    ALL OTHER                                          BUCKET                           $             ‐                                       $     2,000.00 $        2,000.00 $        2,000.00 $         2,000.00 $         2,000.00 $        2,000.00 $        2,000.00    $       2,000.00   $       2,000.00 $         2,000.00 $         2,000.00
    Office Supplies                                    SUPPLIES                         $             ‐                                                                                                                                                  $        1,000.00                                        $         1,000.00
    Select Equipment                                   Forklift                                                                                                                                      $     1,400.00                                                           $       1,400.00
    Effelle                                            WEBSITE                          $             ‐                                       $       274.00
    Professional Fees and Other                        PROFESSIONAL FEES                $             ‐                                       $     2,500.00 $                ‐   $     2,000.00                                          $     2,000.00                                                            $       2,000.00
                                                                                        $             ‐
   TOTAL DISTRIBUTION EXPENSES                                                          $             ‐   $     23,946.69 $      105,563.33 $     121,798.60 $      155,356.40 $      105,342.96 $       133,300.00 $        90,260.00 $      179,790.00 $       90,287.36 $        149,900.00 $        69,299.00 $       175,790.00 $       119,138.36     $          1,519,772.70
                                                                                                                                                                                                                                                                                                                                                            $            108,555.19

 TAPROOM SALES
    BEVERAGE COSTS                                                                      $             ‐   $      3,150.00 $        3,654.00 $      17,150.00 $       19,100.00 $       17,150.00 $        17,150.00 $        17,150.00 $       19,100.00 $       17,150.00 $         17,150.00 $        16,200.00 $        18,150.00 $        17,150.00
TAPROOM‐BEER FROM TMB TO DIP OWNED TAP ROOMS           SALES TAXES                      $             ‐                                    $       8,100.00 $        8,100.00 $        8,100.00 $         8,100.00 $         8,100.00 $        8,100.00 $        8,100.00 $          8,100.00 $         8,100.00 $          8,100.00 $        8,100.00
TAPROOM‐BOE Prepayment for Sales                       SALES TAXES                      $             ‐   $     3,150.00 $        3,150.00 $        8,550.00 $        8,550.00 $        8,550.00 $         8,550.00 $         8,550.00 $        8,550.00 $        8,550.00 $          8,550.00 $         7,600.00 $         7,600.00 $         8,550.00
                                                                CaseWEEK
                                                                     9:20-bk-11208-MB
                                                                         NUMBER               (ACTUAL)         (ACTUAL)     Doc 132
                                                                                                                                107 Filed 11/04/20
                                                                                                                                (ACTUAL)  10/29/20 Entered 11/04/20
                                                                                                                                                           10/29/20 21:38:56
                                                                                                                                                                    13:12:52                                                                                                                  Desc
                                                                                                                             Main Document    Page 8
                                                                                                                                                   9 of 11
                                                                                          Week Begins On
                                                                                           Petition Date          2                3                4                5                6                7                8                9               10                 11                 12                 13                 14
                                                                                            (10.5.2020)

FMB CASH NEEDS                                                       WEEK ENDING
                                                                                          10.11.20         10.18.20         10.25.20          11.01.20         11.08.20         11.15.20         11.22.20         11.29.20         12.06.20         12.13.20             12.20.20           12.27.20           01.03.21           01.10.20
TAPROOM‐Tognazinni                                                CO2                     $          ‐                                        $         500.00 $         500.00 $         500.00 $         500.00 $         500.00 $         500.00 $      500.00 $           500.00 $              500.00 $           500.00 $           500.00
TAPROOM‐Kombucha and Cider                                        TAPROOM CIDER           $          ‐                                                         $       750.00                                                      $       750.00                                                          $         750.00
TAPROOM‐J&L wine                                                  TAPROOM WINE            $          ‐     $           ‐    $       504.00                     $     1,200.00                                                      $     1,200.00                                                          $       1,200.00

      FOOD COSTS                                                                          $          ‐     $      4,802.05 $      10,752.53 $      14,200.00 $      14,200.00 $      14,200.00 $      14,200.00 $      14,200.00 $      14,200.00 $      14,200.00 $        14,200.00 $        14,200.00 $        14,200.00 $        14,200.00
       Food Trucks for LO                                         FOOD TRUCKS             $          ‐     $          ‐   $       1,500.00 $        2,200.00 $       2,200.00 $       2,200.00 $       2,200.00 $       2,200.00 $       2,200.00 $       2,200.00 $         2,200.00 $         2,200.00 $         2,200.00 $         2,200.00
       Food Trucks SB                                             FOOD TRUCKS             $          ‐     $       444.00 $            ‐   $        2,000.00 $       2,000.00 $       2,000.00 $       2,000.00 $       2,000.00 $       2,000.00 $       2,000.00 $         2,000.00 $         2,000.00 $         2,000.00 $         2,000.00
       Saladinos Weekly ACH                                       FOOD FOR TAPROOMS       $          ‐     $     4,358.05 $       9,252.53 $       10,000.00 $      10,000.00 $      10,000.00 $      10,000.00 $      10,000.00 $      10,000.00 $      10,000.00 $        10,000.00 $        10,000.00 $        10,000.00 $        10,000.00

      LABOR                                                                               $          ‐     $            ‐   $     60,000.00 $             ‐    $    60,000.00 $             ‐    $    60,000.00 $             ‐    $    60,000.00 $            ‐     $      60,000.00 $               ‐    $      60,000.00 $                ‐
       PAYROLL                                                    PAYROLL                 $          ‐                      $    60,000.00                     $   60,000.00                     $   60,000.00                     $   60,000.00                     $     60,000.00                       $     60,000.00



      RENT                                                                                $          ‐     $            ‐   $            ‐    $           ‐    $    47,100.00 $             ‐    $           ‐    $           ‐    $    47,100.00 $            ‐     $            ‐     $             ‐    $      47,100.00 $                ‐
       45 INDUSTRIAL WAY                                          RENT                    $          ‐                                                         $     5,000.00                                                      $     5,000.00                                                          $       5,000.00
       Saarloos Property                                          RENT                    $          ‐                                                         $     8,100.00                                                      $     8,100.00                                                          $       8,100.00
       SM Exchange Partners                                       RENT                    $          ‐                                                         $    19,000.00                                                      $    19,000.00                                                          $      19,000.00
       Westside Anacapa                                           RENT                    $          ‐                                                         $    15,000.00                                                      $    15,000.00                                                          $      15,000.00

      REPAIRS & MAINTENANCE                                                               $          ‐     $            ‐   $      3,135.00 $       2,000.00 $       1,000.00 $       1,000.00 $       2,000.00 $       1,000.00 $       1,000.00 $       2,000.00 $         1,000.00 $         1,000.00 $         1,000.00 $         2,000.00
       Repair and Maintenance                                     R&M                     $          ‐     $           ‐    $     3,135.00 $        2,000.00 $       1,000.00 $       1,000.00 $       2,000.00 $       1,000.00 $       1,000.00 $       2,000.00 $         1,000.00 $         1,000.00 $         1,000.00 $         2,000.00

      INSURANCE                                                                           $          ‐     $            ‐   $            ‐    $           ‐    $    16,000.00 $       7,000.00 $      22,000.00 $             ‐    $           ‐    $     7,000.00 $        22,000.00 $               ‐    $             ‐    $       7,000.00
       BLUE SHIELD                                                HEALTH INSURANCE        $          ‐                                                         $    16,000.00                    $    16,000.00                                                      $      16,000.00
       Hanover‐ General Liability                                 INSURANCE               $          ‐                                                                                           $     6,000.00                                                      $       6,000.00
       Preferred Ins W/C                                          INSURANCE               $          ‐                                                                          $     7,000.00                                                      $     7,000.00                                                            $       7,000.00
      UTILITIES                                                                           $          ‐     $            ‐   $            ‐    $           ‐    $    15,700.00 $      11,900.00 $             ‐    $           ‐    $    15,700.00 $       2,236.00 $              ‐     $             ‐    $       3,700.00 $        14,236.00
       COX ALL LOCATIONS                                          UTILITIES               $          ‐                                                                                                                                              $       336.00                                                            $         336.00
       COX‐SB                                                     UTILITIES               $          ‐                                                                        $       1,900.00                                                      $     1,900.00                                                            $       1,900.00
       Edison                                                     UTILITIES               $          ‐                                                         $     2,200.00 $       5,000.00                                     $     2,200.00                                                          $       2,200.00
       Sol Cal Gas ‐ALL LOCATIONS                                 UTILITIES               $          ‐                                                         $     1,500.00 $       5,000.00                                     $     1,500.00                                                          $       1,500.00
       PGE ALL LOCATIONS                                          UTILITIES               $          ‐                                                         $    12,000.00                                                      $    12,000.00                                                                             $      12,000.00

      OTHER VARIABLES                                                                     $          ‐     $          90.00 $          263.36 $     1,560.00 $       6,560.00 $       3,360.00 $      20,860.00 $       3,360.00 $      10,260.00 $       3,360.00 $         3,360.00 $        15,860.00 $         5,260.00 $         4,739.29
       Office Supplies                                            SUPPLIES                $          ‐
       Aloha                                                      SOFTWARE FOR TAPROOMS   $          ‐                                                                                                                           $       1,900.00                                                        $         1,900.00 $         1,379.29
       Propane                                                                                                                                                 $     5,000.00 $       1,800.00 $       1,800.00 $       1,800.00 $       1,800.00 $       1,800.00 $         1,800.00 $         1,800.00 $         1,800.00 $         1,800.00
       Santa Maria                                                Lease                                                                                                                        $      12,500.00                                                                       $        12,500.00
       Merchandise                                                Taproom Merch                                                                                                                $       5,000.00                  $       5,000.00
       Aramark                                                    TAPROOM SUPPLIES        $          ‐                                        $       560.00 $         560.00 $         560.00 $         560.00 $         560.00 $         560.00 $         560.00 $           560.00 $           560.00 $           560.00 $           560.00
       ALL OTHER                                                  BUCKET                  $          ‐     $          90.00 $       263.36 $        1,000.00 $       1,000.00 $       1,000.00 $       1,000.00 $       1,000.00 $       1,000.00 $       1,000.00 $         1,000.00 $         1,000.00 $         1,000.00 $         1,000.00
       Professional Fees and OtherProfessional Fees and Other     PROFESSIONAL FEES       $          ‐

   TOTAL TAPROOM EXPENSES                                                                 $          ‐     $      8,042.05 $      77,804.89 $      34,910.00 $     179,660.00 $      54,610.00 $     136,210.00 $      35,710.00 $     167,360.00 $      45,946.00 $       117,710.00 $        47,260.00 $       149,410.00 $        59,325.29     $   1,113,958.23
                                                                                                                                                                                                                                                                                                                                                   $      79,568.45
   TOTAL FMB EXPENSES                                                                     $          ‐     $     31,988.74 $     183,368.22 $     156,708.60 $     335,016.40 $     159,952.96 $     269,510.00 $     125,970.00 $     347,150.00 $     136,233.36 $       267,610.00 $       116,559.00 $       325,200.00 $       178,463.65
        Case 9:20-bk-11208-MB                     Doc 132 Filed 11/04/20 Entered 11/04/20 21:38:56                                      Desc
                                                   Main Document    Page 9 of 11



                                              PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Lesnick Prince & Pappas LLP, 315 W. Ninth St., Suite 705, Los Angeles, CA 90015. A true and correct copy of the
foregoing document entitled (specify): DEBTOR’S INITIAL STATUS REPORT will be served or was served (a) on the
judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
11/04/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

       William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
       Joseph P Buchman jbuchman@bwslaw.com, dwetters@bwslaw.com
       Brian D Fittipaldi brian.fittipaldi@usdoj.gov
       Moriah Douglas Flahaut (TR) douglas.flahaut@arentfox.com
       Eve H Karasik ehk@lnbyb.com
       Paul J Laurin plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com
       Matthew A Lesnick matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com
       Lisa J Nilmeier lnilmeier@milano-ri.com, lisanilmeier@gmail.com
       Juliet Y Oh jyo@lnbyb.com, jyo@lnbrb.com
       Christopher E Prince cprince@lesnickprince.com,
        jmack@lesnickprince.com;cprince@ecf.courtdrive.com;hbaig@lesnickprince.com
       Jonathan C Sandler jsandler@bhfs.com, pherron@bhfs.com;sgrisham@bhfs.com
       Summer M Shaw ss@shaw.law, shawsr70161@notify.bestcase.com;shawsr91811@notify.bestcase.com
       Felicita A Torres torres@g-tlaw.com
       United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov
       Christian J Younger christian@youngerlawsb.com, youngercr88474@notify.bestcase.com
       Ryan D Zick rzick@ppplaw.com, bnesbitt@ppplaw.com

2. SERVED BY UNITED STATES MAIL:
On (date) 11/04/20, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) , I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  11/04/2020                     Christopher E Prince                                            /s/ Christopher E Prince
  Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 9:20-bk-11208-MB                      Doc 132 Filed 11/04/20 Entered 11/04/20 21:38:56                                      Desc
                                                  Main Document     Page 10 of 11


                                                                    SERVICE LIST

            Honorable Martin R. Barash                                        Pacific HR
            21041 Burbank Blvd., Suite 342                                    2028 Village Lane Suite #205
            Woodland Hills, CA 91367                                          Solvang CA 93463
            Fauver, Large, Archblad & Spray LLP                               Saxco International, LLC
            820 State St., 4th Fl.                                            1855 Gateway Blvd., Suite 400
            Santa Barbara, CA 93101                                           Concord, CA 94520

            Harry E. Hagen, Treasurer-Tax Collector                           CA Dept. of Tax and Fee Admin.
            P.O. Box 579                                                      P.O. Box 942879
            Santa Barbara CA 93102-0579                                       Sacramento, CA 94279

            Allan Teixeira                                                    Department of the Treasury
            550 Thousand Hills Rd.                                            1310 G Street NW Box 12
            Pismo Beach CA 93449                                              Washington DC DC 20005

            Santa Maria Exchange Partners                                     Associated Winery System, Inc
            2925 Bristol St                                                   7787 Bell Road
            Costa Mesa, CA 92626                                              Windsor CA 95492

            Westside Anacapa                                                  Johnson & Johnson
            1244 6th Street                                                   680 Alamo Pintado Rd. Suite 102
            Santa Monica CA 90401                                             Solvang CA 93463

            State Board of Equalization                                       Ironbite Fabrications
            P.O. Box 942879                                                   2209 Willow Rd
            Sacramento CA 94279-7070                                          Arroyo Grande CA 93420

            Opens, LLC                                                        Ladera Property Management
            1946 Lake Shore Ave                                               P.O. Box 60653
            Los Angeles CA 90039                                              Santa Barbara CA 93160

            Saarloos Properties, LLC                                          Ultimate Funding Solutions
            2670 Grand Ave.                                                   483 Welch Road
            Los Olivos, CA 93441                                              Eolia, MO 63344

            Mechanics Bank                                                    U.S. SBA
            1554 S Broadway                                                   PO Box 3918
            Santa Maria, CA 93454                                             Portland, OR 97208-3918

            Ahern Rentals                                                     Alcohol & Tobacco Tax and Trade Bureau
            PO Box 271390                                                     Attn: Joseph Heller
            Las Vegas, NV 89127-1390                                          Atty-Advisor (Field Operatons)
                                                                              550 Main Street 8th Floor
                                                                              Cincinnati, OH 45202
            Internal Revenue Service                                          Tognazzini Beverage Service
            2384 Professional Parkway                                         241 Roemer Way
            Santa Maria, CA 93455                                             Santa Maria, CA 93454

            Nissan Motor Acceptance Corporation
            8900 Freeport Parkway
            Irving, TX 75063

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 9:20-bk-11208-MB                      Doc 132 Filed 11/04/20 Entered 11/04/20 21:38:56                                      Desc
                                                  Main Document     Page 11 of 11




            Tank2Tap LLC                                                      U.S. Small Business Administration
            2313 Thayer St.                                                   1545 Hawkins Blvd., Suite 202
            Evanston, IL 60201                                                El Paso, TX 79925




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
